Burr, J. (dissenting):
I vote to dismiss the proceedings. I am suspicious of the good faith of the controversy. It looks to me like an attempt to obtain *302án expression of opinion by this court as to the effect of the pro-' visions of tiie will of Philo Chase, and of the judgment in the action of Edelstein v. Chase, where the parties to be affected, viz., the legatees of Chase, are not before the court. Under such" circumstances the/courts have uniformly declined to pass upon, the question. (Doyle v. Olson Realty Co., 132 App. Div. 206; Wood v. Squires, 60 N. Y. 191;. Kennedy v. Mayor, 79 id. 361; Baumgrass v. Brickell, 7 N. Y. St. Repr. 685.)
Jenks, J., concurred.
Judgment for the defendant, with costs, in accordance with- the terms of the submission.